CLECO CORPORATION EXHIBIT 12(a) Computation of Ratios of Earnings to Fixed Charges and of Earnings to Combined Fixed Charges and Preferred Stock Dividends FOR THE THREE MONTHS ENDED FOR THE NINE MONTHS ENDED FOR THE TWELVE MONTHS ENDED (THOUSANDS, EXCEPT RATIOS) SEPTEMBER 30, 2008 Earnings from continuing operations $ 37,133 $ 88,593 $ 100,501 Equity income/loss and dividends from investees (8,832 ) 5,967 22,962 Income taxes 10,513 22,573 30,158 Earnings from continuing operations before income taxes $ 38,814 $ 117,133 $ 153,621 Fixed charges: Interest, long-term debt $ 14,747 $ 38,340 $ 48,410 Interest, other (including interest on short-term debt) 5,299 9,876 8,633 Amortization of debt expense, premium, net 573 1,668 2,166 Portion of rentals representative of an interest factor 130 375 502 Total fixed charges $ 20,749 $ 50,259 $ 59,711 Earnings from continuing operations before income taxes $ 38,814 $ 117,133 $ 153,621 Plus:total fixed charges from above 20,749 50,259 59,711 Plus:amortization of capitalized interest 102 305 407 Earnings from continuing operations before income taxes and fixed charges $ 59,665 $ 167,697 $ 213,739 Ratio of earnings to fixed charges 2.88 X 3.34 X 3.58 X Total fixed charges from above 20,749 50,259 59,711 Preferred stock dividends 15 44 60 Total fixed charges and preferred stock dividends 20,764 50,303 59,771 Ratio of earnings to combined fixed charges and preferred stock dividends 2.87 X 3.33 X 3.58 X
